PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Lin et al.
Application No. 16/228,785
Filing Date: December 21, 2018
Attorney Docket No. A170023-01-TPKC-USI
For: TOUCH SENSOR, TOUCH PANEL AND METHOD FOR MANUFACTURING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:
:
:




This is a decision on the petition, filed October 27, 2020, which is being treated as a petition under 37 CFR 1.55(f), to accept a certified copy of the foreign application. 

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition 
is granted.

The Office acknowledges receipt of the certified copy of foreign Application 
No. CN 201711392589.4 was received on October 30, 2020.  

This application is being referred to the Office of Data Management for further processing into a patent.

The application file does not indicate a change of address has been filed, although the address given on the petition differs from the address of record.  A change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions


cc:	Marcus A. Fischer
	Cooper Legal Group, LLC
	6505 Rockside Rd., Suite 330
	Independence, OH  44131